Order of the Supreme Court, Westchester County,, dated December 26, 1967, which resettled a prior order dated- September 5, 1967, affirmed. (Magee v. Faymour Development Co., 32 A D 2d 811.) Appeal from order of said court dated September 5, 1967 dismissed as academic. That order was superseded by the order of resettlement, dated December 26, 1967. One bill of $10 costs and disbursements is allowed to respondent to cover both ■appeals. The statements shall- be produced at the place directed in the orders under review at a time to be specified by respondent in a written notice of not less than 10 days or at such other time and place as may be agreed by the *577parties. Brennan, Acting P. J., Hopkins, Benjamin, Munder and Martuseello, JJ., concur.